DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
Application Status
Amended claim 1-6, 12 and 15-17 are under examination.
Claim 7-11, 13, 15, 18 and 26 are cancelled. 
Claim 19-24 and 26-31 are withdrawn from examination. 
Claim 1-6, 12 and 15-17 are rejected. 
Withdrawn Rejections
The 112, first and second paragraph rejections set forth in previous office action has been withdrawn in light of Applicants’ remarks. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand et al. (US 5,605,712) an in view of Johnson et al. (Ref. U).
Regarding claim 1, Bertrand et al. (Bertrand) discloses a stabilizer composition comprising microcrystalline cellulose compressed with an alginate salt complex (first polysaccharide), which is considered a colloidal mixture (‘712, col. 1, ln. 13-19, 26-33, col. 3, ln. 30-38; col. 4, ln. 1-5); and a second component, water soluble hydrocolloid (second polysaccharide) (‘712, col. 4, ln. 46-67; col. 5, ln. 1-2). 
Bertrand discloses the microcrystalline cellulose compressed with the alginate salt complex (first polysaccharide) includes sodium alginate (712, col. 3, ln. 34); and the second component, water soluble hydrocolloid (second polysaccharide) includes sodium alginate (‘712, col. 4, ln. 64), carrageenan (‘712, col. 4, ln. 46-67; col. 5, ln. 1-2) and combination thereof. 
Bertrand discloses the second component, water soluble hydrocolloid (second polysaccharide) includes the carrageenan (‘712, col. 4, ln. 46-67; col. 5, ln. 1-2) in an amount of 0.8 grams and the microcrystalline cellulose compressed with the alginate salt complex (first polysaccharide) in an amount of 24 grams (‘712, col. 10, ln. 17-21), which corresponds a concentration of the carrageenan (second polysaccharide) of 3.33 wt.% based on the microcrystalline cellulose compressed with the alginate salt complex (first polysaccharide). Bertrand’s concentration of the carrageenan (second polysaccharide) of 
With respect to the limitation in claim 1, wherein “…the second polysaccharide is an alginate having M/G ratio greater than 1…”; Bertrand’s alginates are known to derived from seaweed, with D-mannuronic acids and L-glucuronic acids (acidic sugar residues) as evidenced by Johnson et al. (Abstract, pg. 639, col. 1-2). Bertrand does not explicitly discloses the water soluble hydrocolloid (second polysaccharide), sodium alginate (‘712, col. 4, ln. 64) having a ratio of D-mannuronic acids and L-glucuronic acids as cited. However, Johnson discloses alginate with D-mannuronic acids is 0.576 (58%) and L-glucuronic acids is 0.424 (42%) (Abstract, pg. 642, Table 2, LFR 120M column, row, F(G) and F(M)); which corresponds to a ratio of the D-mannuronic acids (M) to L-glucuronic acids (G) is 1.4 which is in range with the cited range in claim. Johnson clearly teaches known ratio of the D-mannuronic acids (M) to L-glucuronic acids (G) in alginates. It would have been obvious to one of ordinary skill in the art to be motivated to use Johnson’s ratio of the D-mannuronic acids (M) to L-glucuronic acids (G) in alginates in Bertrand’s stabilizer composition for a desired gel-forming capacity as disclosed by Johnson (pg. 639, second column- pg. 640, first column). 
With respect to the limitation of “…wherein the stabilizer composition is substantially devoid of multivalent ion…”, wherein the term “substantially devoid” is a relative term, in other words, the term " substantially devoid " is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree of “substantially devoid”. The term substantially is interpreted to some degree of extent; hence substantially devoid, is not considered completely devoid of an element but rather there is to some extend of the element. Bertrand discloses the alginate salt complex (first polysaccharide) includes sodium (712, col. 3, ln. 34-35) and calcium. Bertrand discloses in one embodiment with the stabilizer composition comprising 8.3% of the alginate salt complex comprising sodium (712, col. 3, ln. 34-35) and calcium (multivalent ions) in Example 1 (‘712, col. 8, ln. 
Regarding claim 2, 3, and 4, Bertrand disclose the stabilizer composition comprising emulsifiers, mono- and diglycerides of fatty acids (‘712, col. 5, ln. 13-21) which are considered attrition agents. Bertrand’s diglyceride is known as a glyceride composed of two fatty acid chains that are covalently ... (2,3-epoxy-1-propanol) and carboxylic acids. Carbonic acid is a carboxylic acid with a hydroxyl group as the substituent. Bertrand’s diglyceride of fatty acids meets the limitation of a carbonic acids as cited in claim 4. 
 Regarding claim 5, Bertrand discloses the microcrystalline cellulose compressed with the alginate salt complex (first polysaccharide) includes calcium alginate (‘712, col. 3, ln. 33); and the second component, water soluble hydrocolloid (second polysaccharide) includes sodium alginate (‘712, col. 4, ln. 64); wherein the calcium alginate and the sodium alginate are different mineral alginates.
Regarding claim 6, Bertrand discloses the microcrystalline cellulose compressed with the alginate salt complex (first polysaccharide) includes sodium alginate (712, col. 3, ln. 34); and the second 
Regarding claim 12, with respect to the limitation in claim 12, wherein “…the first polysaccharide is an alginate having M/G ratio greater than 1…”; Bertrand’s alginates are known to derived from seaweed, with D-mannuronic acids and L-glucuronic acids (acidic sugar residues) as evidenced by Johnson et al. (Abstract, pg. 639, col. 1-2). Bertrand does not explicitly discloses the alginate salt complex (first polysaccharide) includes sodium alginate (712, col. 3, ln. 34) having a ratio of D-mannuronic acids and L-glucuronic acids as cited. However, Johnson discloses alginate with D-mannuronic acids is 0.576 (58%) and L-glucuronic acids is 0.424 (42%) (Abstract, pg. 642, Table 2, LFR 120M column, row, F(G) and F(M)); which corresponds to a ratio of the D-mannuronic acids (M) to L-glucuronic acids (G) is 1.4 which is in range with the cited range in claim. Johnson clearly teaches known ratio of the D-mannuronic acids (M) to L-glucuronic acids (G) in alginates. It would have been obvious to one of ordinary skill in the art to be motivated to use Johnson’s ratio of the D-mannuronic acids (M) to L-glucuronic acids (G) in alginates in Bertrand’s stabilizer composition for a desired gel-forming capacity as disclosed by Johnson (pg. 639, second column- pg. 640, first column). 
Regarding claim 15 and 16, Bertrand teaches the alginate is 15% of the 24 grams of the microcrystalline cellulose compressed with the alginate salt complex (first polysaccharide) (‘712, col. 10, ln. 16-18), which corresponds to 3.6 grams of the alginate; wherein the alginate is 11 wt% based on the stabilizer composition ((3.6 grams/32.8 grams)*100 = 11%) (‘712, col. 10, ln. 16-21), which is in range with cited ranges in claim 15 and 16. 
Regarding claim 17, Bertrand discloses the claimed invention as discussed above in claim 1.  Bertrand does not explicitly discloses the stabilizer composition comprising a D50 of at least 19% by volume of the MCC particles is about 0.110 microns.  However, an average particle size, D50 and sizes are conventional in food additives as a matter of preference in a food system for even distribution in Gardner v. TEC Systems, Inc. 725 F2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984). 

Response to Arguments
Applicant asserts “…Claim 1 has been amended to recite that “the stabilizer composition is substantially devoid of multivalent ions”. Applicant notes the Examiner asserted that Bertrand did not disclose the stabilizer composition comprising multivalent ions. Applicant respectfully disagrees.
Bertrand explicitly stated that “[t]he first component of the stabilizer of this invention is microcrystalline cellulose that has been coprocessed with an alginate salt complex which contains both calcium and sodium alginate (hereinafter also referred to as calcium/sodium alginate salt complex or alginate salt complex). (See Bertrand, column 3, lines 31-35, emphasis added). Moreover, Bertrand clearly indicated that calcium salts were required to create a barrier dispersant effect in his invention. (See Bertrand, column 3, lines 60-65). Therefore, a POSITA appreciated that calcium ion was essential in Bertrand’s stabilizer composition.
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. With respect to the limitation of “…wherein the stabilizer composition is substantially devoid of multivalent ion…”, wherein the term “substantially devoid” is a relative term, in other words, the term " .
 Bertrand discloses the alginate salt complex (first polysaccharide) includes sodium (712, col. 3, ln. 34-35) and calcium. Bertrand discloses in one embodiment with the stabilizer composition comprising 8.3% of the alginate salt complex comprising sodium (712, col. 3, ln. 34-35) and calcium (multivalent ions) in Example 1 (‘712, col. 8, ln. 14-18). Calculations as follows, for Example 1, Bertrard discloses the stabilizer composition comprising 32 g with 85wt.% microcrystalline cellulose with 15wt.% alginate salt complex, 8 g carboxymethylcellulose, and 0.8 g carrageenan, which is a total weight of 40.8 grams; wherein 15 wt.% alginate salt complex in 32 g equals to 4.8 grams (4.8g/32g * 100 = 8.3 %) of alginate salt complex comprising the sodium (712, col. 3, ln. 34-35) and the calcium (multivalent ions) in the stabilizer composition. The amount of the sodium and calcium (multivalent ions) in Bertrand’s stabilizer composition of the 8.3% of the alginate salt complex comprising sodium (712, col. 3, ln. 34-35) and calcium (multivalent ions) in Example 1 (‘712, col. 8, ln. 14-18), wherein the sodium and calcium (multivalent) are expected to be less within the 8.3% of the alginate salt complex hence is considered substantially devoid in comparison to the other greater amount of components, alginate, microcrystalline cellulose carboxymethylcellulose and carrageenan of  Bertrand’s stabilizer composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792